Citation Nr: 1757191	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  08-29 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1986 to July 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Salt Lake City, Utah, which, in pertinent part, denied service connection for a back disorder.  This matter has a long procedural history.  Most recently, in a February 2016 decision, the Board denied service connection for a lumbosacral spine disorder.

The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 memorandum decision, the Court vacated and remanded the Board's decision.  Specifically, the Court found that the Board had relied on an inadequate VA examination.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), as the Board's current decision grants service connection for arthritis of the lumbosacral spine, the Board need not address compliance with the Court order at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the lumbosacral spine.

2.  During service the Veteran was treated for back injury and pain on multiple occasions.

3.  The Veteran experienced "continuous" symptoms of arthritis of the lumbosacral spine since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the lumbosacral spine have been met.  
38 U.S.C. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for arthritis of the lumbosacral spine, which is a total grant of benefit as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Lumbosacral Spine Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that a currently diagnosed lumbosacral spine disorder is related to in-service back injury and pain treatment.  It has been the Veteran's contention that the back pain has continued from service separation to the present.

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the lumbosacral spine.  Per the report from a June 2015 VA back examination, X-ray imaging showed arthritis in the thoracolumbar spine.  While the exact location of the arthritis was not noted, review of the relevant evidence of record indicates that the arthritis is located in the lumbosacral spinal area.

Next, the Board finds that during service the Veteran was treated for back injury and pain on multiple occasions.  Service treatment records reflect that the Veteran sought treatment for low back pain in March 1987 following a motor vehicle accident.  A December 1990 service treatment record reported that the Veteran sought treatment for chronic back pain of an unknown etiology.  Per a November 1993 service treatment record, the Veteran injured the back after heavy lifting and was diagnosed with low back strain.  The Veteran again injured the back and was diagnosed with, and treated for, low back strain in May 1994.  

Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the lumbosacral spine to meet the requirements for presumptive service connection for the chronic disease of arthritis.  See 38 C.F.R. § 3.303(b).  Service treatment records reflect that no service separation examination was conducted; however, as discussed above, the records do indicate that the Veteran was receiving back treatment at or near the time of service separation.

Per a May 2006 private treatment record, the Veteran sought treatment for back pain dating back to service.  In November 2006, the Veteran received a VA general medical examination.  Per the examination report, the Veteran advanced that the back pain had been steadily worsening for over a decade.  

In the March 2007 notice of disagreement (NOD), the Veteran conveyed having low back pain since service separation.   Per a July 2007 VA treatment record, the Veteran told a VA physician that the back pain began in service 13 years earlier.

At a VA back examination in June 2015, the Veteran reported working as a police officer from 1994 to 1997, with retirement being necessary due to back pain.  Subsequently, the Veteran worked as a trucking company dispatcher until 2001, but was again forced to quit due to continued back pain.  Further, per the Veteran, while the in-service back pain had improved a little prior to service separation, the pain continuously worsened after service separation.  

The Board notes that during the course of this appeal VA received several negative direct service connection opinions concerning the issue on appeal; however, all of these opinions have been found inadequate, either in previous Board decisions or in the Court's April 2017 memorandum decision.

The Veteran is currently diagnosed with arthritis of the lumbosacral spine.  During service the Veteran was treated for back injury and pain on multiple occasions.  Throughout the course of this appeal the Veteran has advanced having back disability symptoms since service, and the available medical evidence of record supports the Veteran's lay statements.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a lumbosacral spine disorder since service separation that was later diagnosed as arthritis of the lumbosacral spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured, and received treatment for, the back during service and experienced "continuous" symptoms since service separation of arthritis of the lumbosacral spine.  As such, the criteria for presumptive service connection for arthritis of the lumbosacral spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis based on continuous post-service symptoms under 38 C.F.R. § 3.303(b), there is no need to discuss entitlement to service connection on a direct or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other lumbosacral spine disorders, including degenerative disc disease (DDD).  Where a veteran is diagnosed with multiple back disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the now service-connected arthritis of the lumbosacral spine from any other back disorders.  As such, the Board has attributed all disability symptomatology and functional impairment to the now service-connected arthritis of the lumbosacral spine, and the RO should consider all of the Veteran's lumbosacral spine symptomatology and functional impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for any other lumbosacral spine disorders.


ORDER

Service connection for arthritis of the lumbosacral spine is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


